

	

		II

		109th CONGRESS

		1st Session

		S. 2133

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Rockefeller

			 introduced the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend the Robert T. Stafford Disaster Relief and

		  Emergency Assistance Act to include foreseeable catastrophic events as major

		  disasters, to permit States affected by an event occurring elsewhere to receive

		  assistance, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Disaster Relief Act of

			 2005.

		2.Findings and

			 purposes

			(a)FindingsCongress

			 finds that—

				(1)the current

			 definition of a major disaster in section 102 of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is insufficient

			 to enable the President to respond quickly and efficiently to foreseeable

			 catastrophic events, including many types of potential terrorists attacks,

			 accidents, and health emergencies;

				(2)more than

			 1/2 of the disaster planning scenarios used by the

			 Department of Homeland Security to evaluate preparedness would not be covered

			 by that present definition;

				(3)States affected

			 by a event occurring elsewhere, such as through mass evacuations, the

			 propagation of radioactive or toxic substances, or the transmission of

			 infectious agents, may not be eligible for the declaration of a major disaster

			 or for certain types of assistance;

				(4)emergency

			 declarations, widely used to provide assistance to evacuees following Hurricane

			 Katrina, may not adequate;

				(5)some types of

			 assistance found to be necessary following the evacuations associated with

			 Hurricane Katrina, notably assistance for providing public services such as

			 education, healthcare, long-term housing, and resettlement, are not authorized

			 to be provided under the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5121 et seq.);

				(6)the process for

			 appropriating funds for disaster assistance is inefficient and often requires

			 supplemental appropriations and certain assistance programs have been delayed

			 by insufficient funds;

				(7)authorization for

			 the Predisaster Hazard Mitigation program, under title II of the Robert T.

			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5131 et seq.)

			 will expire on December 31, 2005;

				(8)while the Federal

			 Government is authorized to recover the cost of providing assistance in the

			 event of major disasters or emergencies caused by deliberate actions, costs

			 resulting from negligent actions cannot be recovered;

				(9)limits on

			 assistance provided to individuals for repair or replacement of housing and

			 total assistance, though indexed for inflation, do not adequately reflect

			 increases in the costs of housing that have occurred in recent years;

			 and

				(10)the duration of

			 assistance by the Department of Defense authorized under section 403(c) of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5170b(c)) for activities essential for the preservation of life and

			 property may be insufficient to meet needs following major disasters

			 that are particularly severe or for which the period of recovery is

			 lengthy.

				(b)Purposes

				(1)In

			 generalThe purpose of this Act is to expand and enhance the

			 authority and capacity of the President of the United States to alleviate

			 suffering and loss resulting from large catastrophic events by appropriately

			 amending the Robert T. Stafford Disaster Relief and Emergency Assistance Act

			 (42 U.S.C. 5121 et seq.).

				(2)Major

			 disastersIn amending the definition of the term major disaster

			 in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5122(2)), Congress intends to expand the types of

			 events that constitute a major disaster and does not intend to exclude any type

			 of event that would have constituted a major disaster prior to the date of the

			 enactment of this Act.

				3.Definitions

			(a)Major

			 disasterSection 102 of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5122) is amended by striking paragraph (2) and inserting the following:

				

					(2)Major

				disasterThe term major disaster means a

				catastrophic event that—

						(A)involves or

				results in—

							(i)a

				large number of human deaths, injuries, or illnesses;

							(ii)substantial

				property damage or loss; or

							(iii)extensive

				disruption of public services; and

							(B)in the

				determination of the President, is of such severity and magnitude that

				effective response is beyond the capabilities of the affected State or local

				government.

						.

			(b)United

			 StatesSection 102(3) of the Robert T. Stafford Disaster Relief

			 and Emergency Assistance Act (42 U.S.C. 5122(3)) is amended—

				(1)by striking

			  ‘United States’  and inserting the following:

					

						(3)United

				StatesThe term United

				States

						;

				

				(2)by striking

			 and after Samoa,; and

				(3)by striking the

			 period at the end and inserting the following: , and the exclusive

			 economic zone and continental shelf (as those terms are defined in the United

			 Nations Convention on the Law of the Sea, done at Montego Bay December 10,

			 1982) surrounding those areas..

				(c)Affected

			 StateSection 102 of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act (42 U.S.C. 5122) is amended by adding at the end the

			 following:

				

					(10)Affected

				StateThe term affected State means any

				State—

						(A)that suffers

				damage, loss, or hardship as a result of an occasion or instance satisfying the

				criteria of paragraph (1) or a catastrophic event satisfying the criteria of

				paragraph (2);

						(B)regardless of

				location, that suffers indirect consequences due to an emergency or major

				disaster declared in another part of the United States, to the extent that, in

				the determination of the President, assistance provided for under this Act is

				required; or

						(C)that is included

				in a Presidential declaration of an Incident of National Significance under the

				National Response Plan (developed under Homeland Security Presidential

				Directive

				5).

						.

			4.Extension of

			 predisaster hazard mitigation programSection 203(m) of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(m)) is amended by

			 striking December 31, 2005 and inserting December 31,

			 2010.

		5.Coordinating

			 officersSection 302(a) of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5143(a)) is amended—

			(1)by inserting

			 (1) before Immediately; and

			(2)by adding at the

			 end the following:

				

					(2)In the event the President declares

				an emergency or major disaster in more than 1 State as a result of an occasion,

				instance, or catastrophic event, the President may, as appropriate and

				efficient, appoint 1 or more regional coordinating officers, without regard to

				State borders. A regional coordinating officer shall report to the Federal

				coordinating officer appointed under paragraph (1) and the Principal Federal

				Official for the emergency or major disaster designated under the National

				Response Plan (developed under Homeland Security Presidential Directive

				5).

					.

			6.Recovery of

			 assistanceSection 317 of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5160) is amended by inserting , or through gross negligence,

			 after Any person who intentionally.

		7.Utilization of

			 DOD resourcesSection

			 403(c)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance

			 Act (42 U.S.C. 5170b(c)(1)) is amended—

			(1)in the first

			 sentence—

				(A)by striking

			 an incident which may ultimately qualify for assistance under this title

			 or title V of this Act and inserting the following: a

			 catastrophic event that the President has declared a major disaster;

			 and

				(B)by striking

			 the State in which such incident occurred and inserting the

			 following: any State in the area for which the President has declared a

			 major disaster; and

				(2)in the third

			 sentence, by striking 10 days and inserting 30

			 days.

			8.Hazard

			 mitigationSection 404(a) of

			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5170c(a)) is amended in the first sentence, by striking any area

			 affected by a major disaster and inserting any area in which the

			 President has declared a major disaster.

		9.Congressional

			 notificationSection 406(a)(4)

			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

			 U.S.C. 5172(a)(4) is amended—

			(1)in subparagraph (A), by striking

			 Committee on Environment and Public Works and inserting

			 Committee on Homeland Security and Governmental Affairs;

			 and

			(2)in subparagraph

			 (B), by inserting and the Committee on Homeland Security after

			 Infrastructure.

			10.Federal

			 assistance to individuals and householdsSection 408 of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5173) is

			 amended—

			(1)in subsection

			 (a)(1), by striking in the State who, as a direct result of a major

			 disaster, and inserting the following: in an area in which the

			 President has declared a major disaster who;

			(2)in subsection

			 (c)—

				(A)in paragraph

			 (2)(C), by striking $5,000 and inserting $10,000;

			 and

				(B)in paragraph

			 (3)(B), by striking $10,000 and inserting

			 $20,000; and

				(3)in subsection

			 (h)(1), by striking $25,000 and inserting

			 $50,000.

			11.Emergency

			 public transportationSection

			 419 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

			 U.S.C. 5186) is amended by striking an area affected by a major disaster

			 to meet emergency needs and inserting the following: an area in

			 which the President has declared a major disaster to meet emergency needs,

			 including evacuation,.

		12.EvacueesTitle IV of the Robert T. Stafford Disaster

			 Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by

			 adding at the end the following:

			

				425.Assistance in

				areas receiving evacueesIf

				the President determines that other statutory authorities are insufficient, the

				President may award grants or other assistance to an affected State or local

				government to be used to meet the temporary health, education, food, and

				housing needs of

				evacuees.

				.

		13.Disaster Relief

			 Fund

			(a)In

			 generalTitle III of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141

			 et seq.) is amended by adding at the end the following:

				

					326.Disaster

				relief fund

						(a)EstablishmentThere

				is established in the Treasury of the United States, under the Office of the

				Secretary of the Treasury, a Disaster Relief Fund (referred to in this section

				as the Fund). The Fund shall be available to provide financial

				resources to respond to domestic disasters and emergencies described in

				subsection (c).

						(b)Appropriations

							(1)In

				generalThe Fund shall consist of such sums as are appropriated

				in accordance with this subsection and such sums as are transferred from the

				Department of Homeland Security Disaster Relief Fund.

							(2)DefinitionFor purposes of this subsection, the term

				operating expenditures means an amount equal to the average

				amount expended from the Fund, or any predecessor of the Fund, for the

				preceding 5 years, excluding the years during that 5-year period in which the

				greatest amount and least amount were expended from the Fund.

							(3)Deposits into

				fundOn October 1 of each fiscal year, the Secretary of the

				Treasury shall make a cash deposit into the Fund of an amount sufficient to

				bring the Fund balance up the amount of operating expenditures as of that

				date.

							(4)ReplenishmentThere

				shall be appropriated, for each fiscal year, sufficient amounts to restore the

				Fund to balance required under paragraph (3).

							(c)Use of

				fundsAmounts in the Fund shall only be available to meet the

				emergency funding requirements for—

							(1)particular

				domestic disasters and security emergencies designated by a Joint Resolution of

				Congress; or

							(2)an emergency or

				major disaster declared by the President under this Act.

							(d)ReportingNot later than November 30, 2006, and

				annually thereafter, the Director of the Office of Management and Budget shall

				submit to Congress a report that lists the amounts expended from the Fund for

				the prior fiscal year for each disaster or emergency under subsection

				(c).

						.

			(b)Abolition of

			 existing fund

				(1)Transfer of

			 fundsThe Secretary of Homeland Security shall transfer any funds

			 in Department of Homeland Security Disaster Relief Fund to the Disaster Relief

			 Fund established in the Treasury of the United States by section 326 of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (as added by

			 this Act).

				(2)AbolitionAfter

			 all funds are transferred to the Disaster Relief Fund in the Treasury of the

			 United States under paragraph (1), the Department of Homeland Security Disaster

			 Relief Fund is abolished.

				(c)Conforming

			 amendments

				(1)Permanent

			 appropriationSection 1305 of

			 title 31, United States Code, is amended by adding at the end the

			 following:

					

						(11)Emergency

				Reserve FundTo make payments into the Disaster Relief Fund

				established by section 326 of the Robert T. Stafford Disaster Relief and

				Emergency Assistance

				Act.

						.

				(d)Congressional

			 budget processSection 301(a) of the Congressional Budget Act of

			 1974 (2 U.S.C. 632(a)) is amended—

				(1)by redesignating

			 paragraphs (6) and (7) as paragraphs (7) and (8) respectively; and

				(2)by inserting

			 after paragraph (5) the following:

					

						(6)total new budget

				authority and total budget outlays for emergency funding requirements for

				domestic disasters and emergencies, which shall be transferred to the Disaster

				Relief Fund established by section 326 of the Robert T. Stafford Disaster

				Relief and Emergency Assistance

				Act.

						.

				

